ROBERT L. BLAND, Judge.
The record of this claim was prepared by respondent and filed with the clerk of the court of claims on March 26, 1942.
On March 7, 1942, at approximately 8:00 o’clock a. m., Earl Conaway, a foreman for the state road commission, was driving state road commission pickup truck No. 638-11 west on U. S. route 250, between Littleton and Cameron, in Marshall county, West Virginia. There was snow and ice on the highway which was being removed by the road commission truck. Approximately two miles east of Cameron the driver of respondent’s vehicle ran into a snowbank, and the rear end of the pickup truck skidded on the ice into claimant’s Chevrolet two-door automobile, bearing West Virginia license No. 141-969, driven by Vincent Griffith. The left side of claimant’s car was damaged in consequence of this collision. To repair this damage claimant paid the sum of $58.03 as shown by itemized invoice accompanying the record of the claim. The investigation made of the accident by the road commission discloses its responsibility for the occurrence. Upon such investigation, and being satisfied with the correctness of the claim as filed, the road commission concurs in its payment. The attorney general has approved the claim as one that should be paid. Upon our examination of the record we are of opinion that said claim should be entered as an approved claim and an award made therefor.
An award is, therfore, accordingly made in favor of the claimant, James P. Griffith, for said sum of fifty-eight dollars and three cents ($58.03) in full satisfaction of all damages sustained by him as a result of said collision.